           Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 1 of 6




 1   SAO
     SEAN D. COONEY, ESQ.
 2   NV Bar # 12945
     ADAM C. EDWARDS, ESQ.
 3   NV Bar # 15405
     CARMAN COONEY FORBUSH PLLC
 4   4045 Spencer Street Suite A47
     Las Vegas, NV 89119
 5   Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
 6   service@ccfattorneys.com
     Attorneys for Plaintiff
 7   IDS Property Casualty Insurance Company

 8                        UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA
 9

10
      IDS PROPERTY CASUALTY INSURANCE                Case No.:   2:20-cv-00209-JAD-
11    COMPANY, a Wisconsin Corporation               VCF

12                        Plaintiff,                 STIPULATION AND ORDER
                                                     TO EXTEND DISCOVERY
13    v.                                             DEADLINES AND CONTINUE
                                                     TRIAL
14    KATLYN CUNNINGHAM, an Individual;
      DOES 1-10 and ROES 1-10
15
                        Defendants
16

17

18            Plaintiff IDS Property Casualty Insurance Company, and Defendant Katlyn

19   Cunningham, by and through their respective counsel of record, hereby stipulate

20   and agree, according to LR 26-3, to continue the discovery dates in this matter and

21   request that the court enter a new Discovery Scheduling Order containing said

22   agreed-upon dates.

23   ///

24

25
          Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 2 of 6




 1   A.      STATEMENT SPECIFYING THE DISCOVERY COMPLETED:

 2           The following discovery has been completed by the parties:

 3           1. Plaintiff IDS Casualty Company’s Initial Disclosures;

 4           2. Defendant’s Initial Disclosures;

 5           3. Plaintiff IDS Casualty Company’s requests for admissions to Defendant

 6              Cunningham;

 7           4. Plaintiff IDS Casualty Company’s requests for production of documents to

 8              Defendant Cunningham;

 9           5. Plaintiff IDS Casualty Company’s interrogatories to Defendant

10              Cunningham;

11           6. Defendant’s requests for admissions to Plaintiff IDS Casualty Company;

12           7. Defendant’s requests for production of documents to Plaintiff IDS

13              Casualty Company;

14           8. Defendant’s interrogatories to Plaintiff IDS Casualty Company;

15   B.      A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS

16   TO BE COMPLETED:

17           1. Plaintiff IDS Casualty Company’s responses to Defendant Cunningham

18              requests for admissions;

19           2. Plaintiff IDS Casualty Company’s responses to Defendant Cunningham

20              requests for production of documents;

21           3. Plaintiff IDS Casualty Company’s responses to Defendant Cunningham

22              interrogatories;

23             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                    PAGE 2 OF 6
24
          Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 3 of 6




 1           4. Defendant Cunningham’s responses to Plaintiff IDS Casualty Company’s

 2              requests for admissions;

 3           5. Defendant Cunningham’s responses to Plaintiff IDS Casualty Company’s

 4              requests for production of documents;

 5           6. Defendant Cunningham’s responses to Plaintiff IDS Casualty Company’s

 6              interrogatories;

 7           7. Deposition of Person most knowledgeable of Plaintiff IDS Casualty

 8              Company;

 9           8. Deposition of Defendant Cunningham;

10           9. Plaintiff IDS Casualty Company’s designation of expert witnesses;

11           10. Defendant Cunningham’s designation of expert witnesses;

12           11. Deposition Plaintiff IDS Casualty Company’s expert witnesses;

13           12. Deposition of Defendant Cunningham’s expert witnesses;

14           13. Additional Supplemental Disclosures;

15           14. Any other related discovery deemed necessary.

16   C.      THE REASONS WHY THE DISCOVERY REMAINING WAS NOT

17   COMPLETED WITHIN THE TIME LIMITS SET BY THE DISCOVERY

18   ORDER:

19           While the parties have pursued discovery based on the undisputed issues in

20   the case, the complaint is not yet at issue due to a pending FRCP 12(b)(6) motion to

21   dismiss defendant’s counterclaims for negligence. Until that motion is decided and

22   plaintiff answers the counterclaims, the full scope of discovery cannot be

23             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                    PAGE 3 OF 6
24
           Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 4 of 6




 1   ascertained, let alone completed. Depending on the outcome of the motion to

 2   dismiss, a motion for summary judgment under FRCP 56 may also be necessary.

 3            In addition, for the entirety of the case to date, the COVID-19 pandemic and

 4   the associated lockdowns in the State of Nevada and elsewhere have made

 5   completing discovery unusually difficult. It has delayed getting the necessary

 6   information to complete responses to interrogatories and requests for production.

 7   It has also made completing depositions challenging, especially where plaintiff’s

 8   personnel who handled the claim no longer work for plaintiff and reside outside the

 9   State of Nevada.

10   D.       A PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING

11   DISCOVERY:

12                                            Old Deadline       New Deadline

13   Initial Expert Disclosures:              11/16/2020         02/14/2021

14   Rebuttal Expert Disclosure:              12/16/2020         03/16/2021

15   Amend Pleadings or Add Parties:          10/16/2020         01/14/2021

16   Close of Discovery:                      01/15/2021         04/15/2021

17   Dispositive Motion Deadline:             02/15/2021         05/16/2021

18   ///

19   ///

20   ///

21   ///

22   ///

23              STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                     PAGE 4 OF 6
24
      Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 5 of 6




 1        SO, AGREED.

 2   DATED October 29th, 2020                DATED October 29th, 2020

 3   CARMAN COONEY FORBUSH                   CLEAR COUNSEL LAW GROUP
     PLLC
 4
     /s/Sean D. Cooney, Esq.                 /s/Dustin Birch, Esq.
 5   SEAN D. COONEY, ESQ.                    JARED R. RICHARDS, ESQ.
     ADAM C. EDWARDS, ESQ.                   DUSTIN BIRCH, ESQ.
 6   Attorneys for Plaintiff                 Attorneys for Defendant
     IDS Property Casualty Insurance         Katlyn Cunningham
 7   Company

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23          STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                 PAGE 5 OF 6
24
       Case 2:20-cv-00209-JAD-VCF Document 13 Filed 10/29/20 Page 6 of 6




 1                                          ORDER

 2         Upon Stipulation by Counsel for the Parties, and good cause appearing

 3   therefore, IT IS HEREBY ORDERED that the discovery deadline schedule shall be

 4   as follows:

 5   Initial Expert Disclosures:          02/14/2021

 6   Rebuttal Expert Disclosure:          03/16/2021

 7   Amend Pleadings or Add Parties:      01/14/2021

 8   Close of Discovery:                  04/15/2021
                                                         If dispositive motions are filed, the deadline
 9   Dispositive Motion Deadline:         05/16/2021 for filing the joint pretrial order will be
     Joint Pretrial Order:                06-16-2021 suspended until 30 days after
                                                         decision on the dispositive motions or further
10
                                                         court order.
                      29th              October
11         DATED this _________ day of ____________, 2020.

12

13                                        _______________________________________
                                          Cam Ferenbach
14                                        United States Magistrate Judge
     Submitted by:
15
     CARMAN COONEY FORBUSH PLLC
16

17
     __/s/Sean D. Cooney, Esq.___
18   SEAN D. COONEY, ESQ.
     ADAM C. EDWARDS, ESQ.
19   4045 Spencer St, Suite A47
     Las Vegas, NV 89119
20   Attorneys for Plaintiff,
     IDS Property Casualty Insurance Company
21

22

23            STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                   PAGE 6 OF 6
24
